Name: Commission Regulation (EEC) No 1245/93 of 24 May 1993 suspending the standing invitation to tenders for the refund for export in the cereal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 5. 93 Official Journal of the European Communities No L 127/5 COMMISSION REGULATION (EEC) No 1245/93 of 24 May 1993 suspending the standing invitation to tenders for the refund for export in the cereal sector HAS ADOPTED THIS REGULATION : Article 1 The tenders under Regulations (EEC) No 1343/92, (EEC) No 1344/92 and (EEC) No 1345/92 are hereby suspended. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 16 (6) thereof, Whereas it is convenient to suspend the tenders under Commission Regulations (EEC) No 1343/92 (3), (EEC) No 1344/92 (4) and (EEC) No 1345/92(0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 145, 27. 5. 1992, p. 22. (&lt;) OJ No L 145, 27. 5. 1992, p . 25. (0 OJ No L 145, 27. 5. 1992, p. 28.